Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 15, 2017.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
Takahashi (JP 2016 183121) entitled "Stiff Shoulder and/or Red Eye Improvement Composition Containing Astaxanthin and Other Natural Components" supplied by Applicant, and an English machine translation provided, teaches in the abstract, improving stiff shoulder and neck with a composition containing bilberry extract.  In paragraph 17 the bilberry extract contains 5 – 50-% anthocyanins and is supplied by three commercial companies.  It is an ethanol and water extract.
The claims differ from Takahashi in that they specify a daily dose.
.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liang in view of Bilberon™.
Liang (Japanese Pharmacology and Therapeutics) entitled "Effect of a Bilberry Extract (Bilberon™) Containing Diet in the Improvement of Eye Fatigue Related Symptoms" supplied by Applicant, teaches in the abstract administering Bilberon™ to treat neck and shoulder stiffness sensation at a dose of 160 mg per day.
The claims differ from Liang in that they specify the concentration of anthocyanins.
Bilberon™ brochure from the website, no date provided, teaches the extract was developed in 1992.  It contains not less than 36% anthocyanins and is freeze dried.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform the method of treating neck and shoulder stiffness with Bilberon™ as taught by Liang where the Bilberon™ contains 30 – 50% anthocyanins because the .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims must be carefully rewritten in accordance with standard US patent practice.  In claim 1 line 1, "treating improving" is confusing and improper.  In claim 1 line 3 may intend to refer to a subject in need thereof.  In claim 1 line 4 "an amount" is confusing where no amounts are claimed.  In claim 1 line 6 "is used" does not state a method step.  In claim 2 "the administration" lacks antecedent basis.  Claim 3 is not understood as presented.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokoyama (JP 2007 308396) teaches a bilberry extract for treating stiff shoulders.
Kono (Immunology, Endocrine & Metabolic Agents in Medicinal Chemistry) teaches treating stiff shou8lders and neck with bilberry extract.
Park (J of Orthopaedic Research) teaches anthocyanins for treating shoulder problems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RALPH J GITOMER/Primary Examiner, Art Unit 1655